UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06071 DWS Institutional Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS S&P 500 Index Fund Contents DWS S&P 500 Index Fund 4 Portfolio Management Review 9 Performance Summary 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Information About Your Fund's Expenses 30 Tax Information DWS Equity 500 Index Portfolio 32 Investment Portfolio 48 Statement of Assets and Liabilities 49 Statement of Operations 50 Statement of Changes in Net Assets 51 Financial Highlights 52 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Investment Management Agreement Approval 64 Summary of Management Fee Evaluation by Independent Fee Consultant 68 Board Members and Officers 73 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. This fund is not sponsored, endorsed, sold, nor promoted by Standard & Poor's®, and Standard & Poor's makes no representation regarding the advisability of investing in the portfolio. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. DWS S&P 500 Index Fund returned 15.29% during 2012. Since the fund's investment strategy is to replicate the performance of the Standard & Poor's 500® (S&P 500) Index, the fund's return is normally close to the return of the index. The difference in return is typically driven by transaction costs and fund expenses. Investment Strategy The fund seeks to provide investment results that, before expenses, correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor's 500 Composite Stock Price Index (S&P 500 Index). The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is considered representative of the U.S. equity market. The S&P 500 Index delivered robust returns during the past year, an impressive feat given the litany of concerns that weighed on the market at various times. Issues that fueled periodic market volatility throughout the year included the European debt crisis, slowing growth in China, uncertainty related to the U.S. elections and — at the tail end of the period — growing worries about the fiscal cliff (the tax increases and spending cuts set to go into effect at the start of 2013). Despite these potential roadblocks, equities rallied on the strength of several important positive factors. Corporate earnings were robust through the first nine months of the period, providing investors with the confidence to buy equities at valuations that were generally in line with historical averages. The economic backdrop was also favorable, as the slow, steady growth in the United States offered a relative "safe haven" at a time of elevated uncertainty overseas. Finally, and most important, the extremely accommodative policies of the world's central banks boosted investor risk appetites. Not only did the U.S. Federal Reserve Board (the Fed) extend its stimulative quantitative easing policy, but European Central Bank President Mario Draghi pledged to do "whatever it takes" to keep the Eurozone intact. Together, these factors outweighed the potential challenges and the S&P 500 finished with a solid, double-digit gain. "The S&P 500 Index delivered robust returns during the past year, an impressive feat given the litany of concerns that weighed on the market at various times." Positive Contributors to Fund Performance The best-performing market segments were the consumer discretionary and financial sectors. The consumer discretionary group was boosted by better-than-expected consumer spending and the strong performance of cable companies such as Comcast Corp. and Time Warner Cable, Inc. Within financials, the top performers included numerous banks that rebounded from their previously depressed levels, most notably Bank of America Corp. Telecommunications and health care stocks also outpaced the return of the broader market, as investors continued to seek relatively stable companies with high dividends. Within health care, a number of biotechnology stocks — including Gilead Sciences, Inc. and Amgen, Inc. — finished the year with excellent returns. Among individual stocks, some of the best performers were stocks that benefited from the improving housing market, including homebuilders such as Pulte Group, Inc. and Lennar Corp., and companies in the housing "supply chain," such as Whirlpool Corp., The Sherwin-Williams Co. and Home Depot, Inc. Refining stocks, including Marathon Petroleum Corp. and Tesoro Corp., performed very well due to the rising gap between their primary input cost (crude oil) and their key outputs (unleaded gasoline, diesel fuel, etc.). Internet-based businesses such as Expedia, Inc., eBay, Inc. and Amazon.com, Inc. also delivered outstanding returns in 2012. Negative Contributors to Fund Performance The worst-performing sector in 2012 was utilities, which was hit by falling power prices and, late in the year, concerns about the potential for higher taxes on dividends in 2013. Utilities were the best-performing market segment in 2011, a time when investors gravitated to sectors perceived to offer the highest degree of safety, so the sector was vulnerable to profit-taking as investors grew more confident in the U.S. economic outlook throughout 2012. Similarly, consumer staples stocks lagged after performing very well in 2011, as the declining demand for "safer" assets made investors less enthusiastic about buying at valuations that were well above the historical average. The sectors most sensitive to global, rather than domestic, economic trends — industrials, materials and energy — all finished behind the S&P 500 Index, with energy turning in the weakest performance due to the downturn in the price of oil. In general, stocks in these areas were pressured by concerns regarding the slowdown in China's economy and its impact on global demand. Ten Largest Equity Holdings at December 31, 2012 (19.2% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 3.9% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 3.0% 3. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.7% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 5. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.6% 6. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.6% 7. Johnson & Johnson Provider of health care products 1.5% 8. AT&T, Inc. An integrated telecommunications company 1.5% 9. Google, Inc. Provides a Web-based search engine for the Internet 1.4% 10. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 32. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 73 for contact information. Technology stocks finished just short of the return of the broader market. The sector outperformed by a substantial margin through the first nine months of the year, thanks in large part to the persistent rally in Apple, Inc. Once Apple's performance began to cool in the fourth quarter, the tech sector's return advantage was erased. In terms of individual stocks, some of the year's worst performers were coal companies that were hurt by both slowing China demand and a more challenging regulatory environment in the United States, including Alpha Natural Resources, Inc.* and Cliffs Natural Resources, Inc. Similarly, steel companies such as Allegheny Technologies, Inc. and United States Steel Corp. lost ground on concerns about China's economy. And, as always, some of the most notable underperformers of the year were stocks that suffered from company-specific news. Some of the most high-profile laggards were Hewlett-Packard Co., J.C. Penney Co., Inc. and Best Buy Co., Inc. * Not held in the portfolio as of December 31, 2012. Outlook and Positioning We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Subadvisor Northern Trust Investments, Inc. ("NTI"), a subsidiary of Northern Trust Corporation, is the subadvisor for the fund. Portfolio Manager Brent Reeder, Senior Vice President of Northern Trust Investments, Inc. Portfolio Manager of the fund. Joined the fund in 2007. • Joined Northern Trust Investments, Inc. in 1993 and is responsible for the management of quantitative equity portfolios. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a type of monetary policy whereby governments buy government or other types of securities from the market in order to increase the money supply. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs and household products. Performance Summary December 31, 2012 Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 15.29% 10.23% 1.07% 6.44% Class B 14.45% 9.43% 0.32% 5.65% Class C 14.51% 9.45% 0.33% 5.66% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 10.10% 8.55% 0.14% 5.95% Class B (max 4.00% CDSC) 11.45% 8.87% 0.13% 5.65% Class C (max 1.00% CDSC) 14.51% 9.45% 0.33% 5.66% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% No Sales Charges Class S 15.65% 10.54% 1.35% 6.72% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.71%, 1.40%, 1.40% and 0.39% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares prior to their inception on February 18, 2005 are derived from the historical performance of Class S shares of DWS S&P 500 Index Fund and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies Inc., and have been licensed for use by the Fund's investment advisor. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 12/31/12 $ 12/31/11 $ Distribution Information: Twelve Months as of 12/31/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Large Blend Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 51 3-Year of 30 5-Year of 44 Class B 1-Year of 63 3-Year of 46 5-Year of 61 Class C 1-Year of 62 3-Year of 45 5-Year of 61 Class S 1-Year of 42 3-Year of 21 5-Year of 36 10-Year of 45 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Statement of Assets and Liabilities as of December 31, 2012 Assets Investment in the DWS Equity 500 Index Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Payable for Fund shares redeemed Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on investments and futures Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Class A Net Asset Value and redemption price per share ($203,331,798 ÷ 10,763,410 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Maximum offering price per share (100 ÷ 95.50 of $18.89) $ Class B Net Asset Value, offering and redemption price per share ($2,034,946 ÷ 107,849 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class C Net Asset Value, offering and redemption price per share ($25,359,235 ÷ 1,344,374 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class S Net Asset Value, offering and redemption priceper share ($485,049,642 ÷ 25,617,383 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2012 Investment Income Income and expenses allocated from DWS Equity 500 Index Portfolio: Dividends (net of foreign taxes withheld of $34,808) $ Interest Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Expenses ) Net investment income allocated from DWS Equity 500 Index Portfolio Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) allocated from DWS Equity 500 Index Portfolio: Investments Futures Change in net unrealized appreciation (depreciation) allocated from DWS Equity 500 Index Portfolio on: Investments Futures ) Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class A ) ) Class B ) ) Class C ) ) Class S ) ) Net realized gain: Class A ) — Class B ) — Class C ) — Class S ) — Total distributions ) ) Fund share transactions: Proceeds from shares sold Net assets acquired in tax-free reorganization* — Reinvestment of distributions Payment for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $81,368 and $272,440, respectively) $ $ * On April 27, 2012, DWS S&P 500 Plus Fund was acquired by the Fund through a tax-free reorganization (see Note D). The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Class A Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) — Total distributions ) Net asset value, end of period $ Total Return (%)b,c ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 72 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Years Ended December 31, Class B Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) — Total distributions ) Net asset value, end of period $ Total Return (%)b c c )c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 2 1 2 2 2 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. Years Ended December 31, Class C Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) — Total distributions ) Net asset value, end of period $ Total Return (%)b c c )c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 25 12 12 10 5 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Years Ended December 31, Class S Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) * ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) — Total distributions ) Net asset value, end of period $ Total Return (%) b b )b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS S&P 500 Index Fund (the "Fund") is a diversified series of the DWS Institutional Funds (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, DWS Equity 500 Index Portfolio (the "Portfolio"), a diversified open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. On December 31, 2012, the Fund owned approximately 35% of the Portfolio. The Fund offers multiple classes of shares which provide investors with different purchase options. Class A shares are offered to investors subject to an initial sales charge. Class B shares of the Fund are closed to new purchases, except exchanges or the reinvestment of dividends or other distributions. Class B shares were offered to investors without an initial sales charge and are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions. Class B shares automatically convert to Class A shares six years after issuance. Class C shares are offered to investors without an initial sales charge but are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions within one year of purchase. Class C shares do not automatically convert into another class. Class S shares are not subject to initial or contingent deferred sales charges and are generally not available to new investors except under certain circumstances. Investment income, realized and unrealized gains and losses and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as distribution and services fees, services to shareholders and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. New Accounting Pronouncement. In January 2013, Accounting Standard Update 2013-01 (ASU 2013-01), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. The ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the Fund's financial statements. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Accordingly, the Fund paid no federal income taxes and no federal income tax provision was required. Under the Regulated Investment Company Modernization Act of 2010, net capital losses incurred post-enactment may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2012, the Fund had a net tax basis capital loss carryforward of approximately $23,974,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017 ($16,302,000) and December 31, 2018 ($7,672,000), the respective expiration dates, whichever occurs first, and which may be subject to certain limitations under Section 384 of the Internal Revenue Code. The Fund has reviewed the tax positions for the open tax years as of December 31, 2012, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund, is declared and distributed to shareholders quarterly. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gain distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to futures contracts and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2012, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforwards $ ) In addition, the tax character of distributions paid to shareholders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income $ $ Distributions from long-term capital gains $ $ — Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives a daily allocation of the Portfolio's income, expenses and net realized and unrealized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Related Parties Management Agreement. Under its Investment Management Agreement with the Fund, the Advisor serves as investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure noted above in Note A. Pursuant to the Investment Management Agreement, the Fund pays no management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interests of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor an annual fee of 0.15% of the Fund's average daily net assets, accrued daily and payable monthly. For the period from January 1, 2012 through September 30, 2012, the Advisor had voluntarily agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) for each class as follows: Class A .67% Class B 1.47% Class C 1.47% Class S .47% Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2012, the Administration Fee was $675,387, of which $61,518 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2012, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Waived Unpaid at December 31, 2012 Class A $ $ $ Class B — Class C — Class S — $ $ $ Distribution and Service Agreement. Under the Fund's Class B and C 12b-1 Plans, DWS Investments Distributors, Inc. ("DIDI"), a subsidiary of the Advisor, receives a fee ("Distribution Fee") of 0.75% of average daily net assets of each of Class B and C shares. In accordance with the Fund's Underwriting and Distribution Services Agreement, DIDI enters into related selling group agreements with various firms at various rates for sales of Class B and C shares. For the year ended December 31, 2012, the Distribution Fee was as follows: Distribution Fee Total Aggregated Unpaid at December 31, 2012 Class B $ $ Class C $ $ In addition, DIDI provides information and administrative services for a fee ("Service Fee") to Class A, B and C shareholders at an annual rate of up to 0.25% of average daily net assets for each such class. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firms service. For the year ended December 31, 2012, the Service Fee was as follows: Service Fee Total Aggregated Unpaid at December 31, 2012 Annual Effective Rate Class A $ $ % Class B % Class C % $ $ Underwriting Agreement and Contingent Deferred Sales Charge. DIDI is the principal underwriter for the Fund. Underwriting commissions paid to DIDI in connection with the distribution of Class A shares for the year ended December 31, 2012 aggregated $19,905. In addition, DIDI receives any contingent deferred sales charge ("CDSC") from Class B share redemptions occurring within six years of purchase and Class C share redemptions occurring within one year of purchase. There is no such charge upon redemption of any share appreciation or reinvested dividends. The CDSC is based on declining rates ranging from 4% to 1% for Class B and 1% for Class C, of the value of the shares redeemed. For the year ended December 31, 2012, the CDSC for Class B and C shares aggregated $3,625 and $792, respectively. A deferred sales charge of up to 1% is assessed on certain redemptions of Class A shares. For the year ended December 31, 2012, DIDI received $6,505 for Class A shares. Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2012, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $23,528, of which $9,248 is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Year Ended December 31, 2012 Year Ended December 31, 2011 Shares Dollars Shares Dollars Shares sold Class A $ $ Class B Class C Class S $ $ Shares issued in tax-free reorganization* Class A ** $ ** — $
